Case 9:18-cv-80176-BB Document 388 Entered on FLSD Docket 01/31/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative of the        CASE NO.: 9:18-cv-80176-BB/BR
   Estate of David Kleiman, and W&K Info Defense
   Research, LLC

                  Plaintiffs,

   v.

   CRAIG WRIGHT,

                  Defendant.


                                   NOTICE OF APPEARANCE

         Please take notice that attorney Laselve E. Harrison of the law firm of Boies Schiller

  Flexner LLP, hereby enters his appearance as counsel for Plaintiffs, Ira Kleiman in his capacity as

  Personal Representative of the Estate of David Kleiman and W&K Info Defense Research, LLC,

  and requests that all pleadings, correspondence and related materials in this case be provided to

  the undersigned.

  Dated: January 31, 2020.
                                                       Respectfully submitted,

                                                       /s/ Laselve E. Harrison
                                                       LASELVE E. HARRISON, ESQ.
                                                       Florida Bar No. 112537
                                                       BOIES SCHILLER FLEXNER LLP
                                                       100 SE Second Street, Suite 2800
                                                       Miami, Florida 33131
                                                       Telephone: (305) 539-8400
                                                       Facsimile: (305) 539-1307
                                                       lharrison@bsfllp.com

                                                       Counsel to Plaintiffs Ira Kleiman as
                                                       Personal Representative of the Estate of
                                                       David Kleiman and W&K Info Defense
                                                       Research, LLC.
Case 9:18-cv-80176-BB Document 388 Entered on FLSD Docket 01/31/2020 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 31, 2020, a true and correct copy of the foregoing

  was filed with the Clerk of Court via the Court’s CM/ECF system for electronic service on all

  counsel of record.

                                                    /s/ Laselve E. Harrison
                                                        LASELVE E. HARRISON
